Relator's motion for leave to file petition for mandamus herein is denied, because it appears that the Commissioner of the General Land Office had previously issued a patent to the land described in said petition, and that the issuance of such patent is an effective bar to the issuance of a mandamus by this Court to compel the Land Commissioner to award or to lease *Page 62 
to some other person the land covered by the patent. Caples v. Walker, Land Commissioner, et al., 122 Tex. 285,58 S.W.2d 17; see also Caples v. Cole, 129 Tex. 370, 102 S.W.2d 173,104 S.W.2d 3.
Opinion delivered July 14, 1937.